             Case 5:18-md-02827-EJD Document 351 Filed 06/18/19 Page 1 of 2



1    Ariana J. Tadler (Pro Hac Vice)
     atadler@tadlerlaw.com
2
     TADLER LAW LLP
3    One Pennsylvania Plaza
     New York, NY 10119
4    T: 929-207-3639
     F: 212-273-4375
5

6                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
7

8
     IN RE APPLE INC. DEVICE                           No. 5:18-md-02827-EJD
9    PERFORMANCE LITIGATION
                                                       NOTICE OF CHANGE IN COUNSEL
10

11                                                     U.S. District Judge Edward J. Davila

12

13

14
            TO THE CLERK OF THE COURT, THE COURT, AND ALL PARTIES AND
15
            THEIR ATTORNEYS OF RECORD:
16          PLEASE TAKE NOTICE that pursuant to U.S. District Court, Northern District of
17   California, Local Rule 5-1(c)(2) that the following attorneys have left the firm of Milberg Tadler
18   Phillips Grossman, LLP: (1) Ariana Tadler, Court-appointed member of Plaintiffs’ Executive
19   Committee (See ECF Nos. 99 & 100 (Orders Consolidating Related Actions and Appointing

20
     Interim Co-Lead Plaintiffs’ Counsel and Executive and Steering Committees)), and (2) Melissa
     Ryan Clark. These attorneys are now affiliated with Tadler Law LLP.
21
            Ariana Tadler and Melissa Ryan Clark will continue to represent plaintiffs in this action
22
     at Tadler Law, along with other counsel and court-appointed counsel in this case.
23

24   Dated: June 18, 2019                                    Respectfully submitted,
25                                                           /s/ Ariana J. Tadler
26
                                                             Ariana J. Tadler (Pro Hac Vice)
                                                             atadler@tadlerlaw.com
27                                                           TADLER LAW LLP
                                                             One Pennsylvania Plaza
28                                                           New York, NY 10119
     Case 5:18-md-02827-EJD Document 351 Filed 06/18/19 Page 2 of 2



1                                        T: 929-207-3639
                                         F: 212-273-4375
2

3                                        Member of Plaintiffs’ Executive
                                         Committee
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
